Interim Decision #1501

MATTER- OF TOBA

In Visa Petition Proceedings
A 11076092
-

Divided by. Acting Regional Commissioner July 21, 1985
Since judo training is substantially benefidal to the welfare and cultural interests of the United States as it helps build physical fitness, courage, and

alertness in man, eligibility for first preference status under section 203(a)
(1), Immigration and Nationality Act, as amended, as a judo instructor, Is
established by an alien who is a high school graduate, who holds a fourth
degree judo belt diploma, and who has had one year of experience as a
judo instructor.

This case is on appeal from the decision of the district director
who denied the petition. The reason for denial was that . the petitioner Inid not established an urgent need for the services of the
beneficiary nor that such services would be beneficial to the national
economy, cultural interests or welfare of the United States.
The.petitioner, Obukan Judo Dojo, Inc., is a nonprofit organization whose purpose is to promote the physical fitness program. The
organization has about 100 student members and an annual income
from dale% fees, donations, and gifts of about $10,000. The petitioner desires to employ the beneficiary to fill an existing vacancy
as a physical instructor to teach judo to the member students .for
periods totaling 25 hours per week. He can teach individuals
private lessons when not employed in regular class periods. The
petitioner has stated that the position requires a person who is a
high school graduate and holds a fourth grade judo belt federation
diploma, and who has had one year of experience as a judo-dojo
instructor.
The beneficiary is a 25 year old citizen of Japan who is presently
in the 'United States. He has been employed by the petitioner in
the position of instructor of 'judo since the petition was filed. He
is a graduate of Nihon University-and holds the rank of fourth
degree black belt in judo. He instructed in judo at the Shiina Dojo
-

-

293

Interim Decision .#1501

,

at Tochigi Prefecture, Japan, from March 1, 1992, to December
31, 1962, and. at Nihon University, Tokyo, Japan, from April 10
through July 10, 1963.
The informatioh submitted with the appeal has been carefully

reviewed. It is concluded that judo training is substantially beneficial to the welfare and cultural interests of the United States as
it helps to build physical fitness, courage, and alertness in man. We
also find that the petitioner has established a need for the services
of the beneficiary as an instructor. Therefore, the petition will be
approved.
•
ORDER; It is ordered that the appeal be and the same is hereby
sustained.

•294 .

